Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 20, 2018

The Court of Appeals hereby passes the following order:

A18E0042. ROBERTS v. THE STATE.

      On February 20, 2018, the trial court denied James Earl Roberts’s various
motions challenging his conviction for child molestation. Thereafter, on April 19,
2018, Roberts filed an emergency motion seeking an extension of time in which to
file a discretionary appeal of that order. Roberts’s motion is due to be denied for
several reasons.
      First, to the extent that an appeal from the denial of these motions requires a
discretionary application, the emergency motion is untimely. See Court of Appeals
Rule 31 (a), (i). Second, to the extent that Roberts was entitled to file a direct appeal
from the trial court’s order, a direct appeal is also untimely. See OCGA § 5-6-38 (a).
Accordingly, Roberts’s emergency motion is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.